COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 WADE OIL & GAS, INC.
                                              §              No. 08-12-00038-CV
                      Appellant,
                                              §                  Appeal from
 v.
                                              §              236th District Court
 TELESIS OPERATING COMPANY,
 INC., VANTAGE ENERGY, LLC,                   §            of Tarrant County, Texas
 AND VANTAGE FORT WORTH
 ENERGY, LLC,                                 §             (TC # 236-235985-09)

                      Appellees.              §

                                        OPINION

       Wade Oil & Gas, Inc. appeals an order granting summary judgment in favor of Telesis

Operating Company, Inc. (Telesis), Vantage Energy, LLC, and Vantage Fort Worth Energy,

LLC (Vantage or the Vantage Appellees). For the reasons that follow, we affirm.

                      FACTUAL AND PROCEDURAL SUMMARY

       This appeal involves two separate contracts which the opinion will refer to as: (1) the

BARA Override Assignment; and (2) the Telesis Exclusive Listing Agreement. Wade Oil & Gas

sued Telesis asserting that it breached the Exclusive Listing Agreement. It also sued Vantage

alleging that it breached the BARA Override Assignment and tortiously interfered with the

Exclusive Listing Agreement.
          In 2004, BARA Corporation conveyed certain mineral properties to Telesis. The BARA

Override Assignment is a shorthand reference for a series of assignments, with an effective date

of May 1, 2004, from Telesis to Glenn Wade of a 2% override in oil and gas leases located in

several Texas counties. Glenn Wade is a registered professional engineer and the President of

Wade Oil & Gas, an oil and gas properties broker.1

          In 2007, Telesis began negotiating with Black Mountain Energy, Inc. to sell certain oil

and gas properties. Wade contacted Telesis about the properties and the parties reached an

agreement for Wade to be the exclusive listing agent of the oil and gas properties for a three-

month period. The parties signed an exclusive listing letter agreement on November 13, 2007

(the Telesis Exclusive Listing Agreement).

          Pursuant to the Exclusive Listing Agreement, Telesis gave Wade the exclusive right to

solicit and seek offers to purchase the mineral property over a three-month term beginning on

November 13, 2007 and ending on February 9, 2008. In the event of a sale of the working

interest portion of the property listed in Exhibit A of the Exclusive Listing Agreement, Telesis

agreed to pay Wade 1% of the purchase price and to assign to Wade 2% of 8/8ths overriding

royalty interest (ORRI), proportionately reduced based on the working interest sold by both the

operator and all non-operating working interest partners. In the event of a sale of the working

interest portion described in Exhibits B and C of the Exclusive Listing Agreement, Telesis

agreed to pay Wade a cash commission in the amount of 2% of the purchase price. The parties

exempted any purchase of the property by Black Mountain Energy from the foregoing provisions

and instead provided that Wade’s compensation would be 1% of the purchase price.             The

Exclusive Listing Agreement also addressed the receipt by Telesis of any offers to purchase the

property within 180 days after the term. If Telesis received an offer to purchase the property
1
    The opinion will refer to Wade Oil & Gas as Wade and to Glenn Wade as Mr. Wade.

                                                      -2-
during that time period from a purchaser identified by Wade to Telesis during the term and a sale

was consummated, Telesis would be obligated to compensate Wade under the terms of the

Exclusive Listing Agreement. Sometime during the term and prior to February 9, 2008, Vantage

contacted Telesis about purchasing some of the oil and gas properties covered by the Telesis

Exclusive Listing Agreement. Vantage contacted Telesis directly and was not solicited by

Wade. Jim Murphy of Telesis told Wade of Vantage’s interest and advised that although Wade

would not be entitled to a commission under the Agreement, Telesis would pay Wade a 1% fee if

Vantage purchased the property and if Wade would assist with the due diligence for the

purchase.2 Vantage did not make an offer during the term of the Exclusive Listing Agreement,

but Telesis accepted an offer by Vantage during the 180 day period following expiration of the

term. Telesis paid Wade $87,730 at the closing (1% of the purchase price), but did not pay him

the 2% override. The wells and leases conveyed by Telesis to Vantage were burdened by the

BARA Override Agreement.

          In February of 2009, Wade’s attorney sent a demand letter to Telesis asserting that it

owed Wade a 2% override with respect to the Vantage sale. Telesis informed Wade’s counsel

that it did not owe the override and Wade filed suit alleging breach of contract, specific

performance, and tortious interference with the contract. The suit also sought declaratory relief

with respect to Wade’s rights under the agreement. Wade later amended its suit to add claims

against Vantage.         Wade alleged that Vantage breached both the Telesis Exclusive Listing

Agreement and the BARA Override Assignment and tortiously interfered with the Telesis

Exclusive Listing Agreement. Wade also sought declaratory relief with respect its rights under

the BARA Override Assignment.



2
    Wade disputes having any oral agreements with Telesis.

                                                       -3-
        Telesis filed a traditional motion for summary judgment while Vantage moved for

summary judgment on both traditional and no evidence grounds. Wade sought partial summary

judgment with respect to its breach of contract and specific performance claims against Telesis.

The trial court denied Wade’s motion for summary judgment and granted summary judgment in

favor of both Telesis and Vantage.

                                                   TELESIS

        In Issue One, Wade challenges the summary judgment granted in favor of Telesis with

respect to the breach of contract, specific performance, and declaratory judgment causes of

action.3 More specifically, it argues that: (1) the Telesis Exclusive Listing Agreement did not

require Wade to introduce Vantage to Telesis or be a procuring cause of the sale to Vantage for

Wade to be entitled to the 2% overriding royalty portion of the commission; (2) the statute of

frauds does not excuse the failure of Telesis to fulfill its obligation to pay the 2% overriding

royalty portion of the commission; and (3) Telesis failed to satisfy its summary judgment

burden.4

                                             Standard of Review

        The standard of review for traditional summary judgment under TEX.R.CIV.P. 166a(c) is

well established. Nixon v. Mr. Property Management Company, Inc., 690 S.W.2d 546, 548 (Tex.

1985). The moving party carries the burden of showing there is no genuine issue of material fact

and it is entitled to judgment as a matter of law. Diversicare General Partner, Inc. v. Rubio, 185
S.W.3d 842, 846 (Tex. 2005); Browning v. Prostok, 165 S.W.3d 336, 344 (Tex. 2005). Evidence



3
    Telesis also obtained summary judgment with respect to Wade’s claim that Telesis tortiously interfered with the
Exclusive Listing Agreement. Wade concedes on appeal that Telesis could not interfere with an agreement to which
it is a party. Consequently, the opinion will not address that aspect of the summary judgment.
4
  In this same issue, Wade also contends that Vantage failed to carry its summary judgment burden. We will
address this portion of Issue One with Issue Two which relates solely to Vantage.

                                                       -4-
favorable to the non-movant will be taken as true in deciding whether there is a disputed issue of

material fact. Fort Worth Osteopathic Hospital, Inc. v. Reese, 148 S.W.3d 94, 99 (Tex. 2004);

Tranter v. Duemling, 129 S.W.3d 257, 260 (Tex.App.--El Paso 2004, no pet.). All reasonable

inferences, including any doubts, must be resolved in favor of the non-movant. Fort Worth

Osteopathic Hospital, 148 S.W.3d at 99. A defendant is entitled to summary judgment if the

evidence disproves as a matter of law at least one element of each of the plaintiff’s causes of

action or if it conclusively establishes all elements of an affirmative defense. D. Houston, Inc. v.

Love, 92 S.W.3d 450, 454 (Tex. 2002); Randall’s Food Markets, Inc. v. Johnson, 891 S.W.2d
640, 644 (Tex. 1995). Once the defendant establishes a right to summary judgment as a matter

of law, the burden shifts to the plaintiff to present evidence raising a genuine issue of material

fact. City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 678-79 (Tex. 1979);

Scown v. Neie, 225 S.W.3d 303, 307 (Tex.App.--El Paso 2006, pet. denied). We review the

grant or denial of a traditional motion for summary judgment de novo. Valence Operating

Company v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005); Texas Integrated Conveyor Systems, Inc.

v. Innovative Conveyor Concepts, Inc., 300 S.W.3d 348, 365 (Tex.App.--Dallas 2009, pet.

denied).

               Breach of Contract, Specific Performance, and Declaratory Relief

       Telesis moved for summary judgment on the ground that it did not breach the Exclusive

Listing Agreement because Wade did not identify Vantage as a potential purchaser during the

term, and therefore, Wade was not entitled to receive the overriding royalty interest (ORRI). The

relevant portions of the Telesis Exclusive Listing Agreement provided as follows:

              This letter shall serve as our agreement that Wade Oil & Gas, Inc.
       (‘Wade’), is granted the exclusive right to solicit and seek offers to purchase the
       above referenced mineral property, but more particularly described in Exhibits
       ‘A’, ‘B’, ‘C’ and ‘D’ attached hereto and made a part hereof (the ‘Property’) from

                                               -5-
       one or more qualified, financially responsible parties during the term of this
       agreement from the date hereof until February 9th, 2008 (the ‘Term’). During
       such Term you shall not list the Property with, or grant any right to seek and
       solicit offers to purchase the Property to any other person or entity.

              In the event of a sale of the working interest portion of the Property
       described in Exhibit ‘A’, either whole or in part, the undersigned agrees at closing
       to compensate Wade an amount equal to 1% of the purchase price in cash and by
       assigning to Wade or its assigns 2% of 8/8ths overriding royalty interest,
       proportionately reduced based on the working interest sold by both the operator
       and all non-operating working interest partners. In the event of a sale of the
       working interest portion of the Property described in Exhibits ‘B’ and ‘C’, either
       whole or in part, the undersigned agrees at closing to compensate Wade a cash
       commission in the amount of 2% of the purchase price. In the event of the sale of
       the equipment portion of the Property described in Schedule ‘D’, the undersigned
       agrees at closing to compensate Wade a separate and additional commission
       based on the Lehman Scale for the portion of proceeds allocated to the equipment.

              Notwithstanding the above, in the event that the purchaser is Black
       Mountain Energy, Inc., or any of its principles, then Wade’s compensation will be
       1% of the purchase price.

               The effective date of the assignment shall be the effective date of the sale.
       If any offers are received to purchase the Property by Telesis Operating Co., Inc.
       within 180 days after the Term that were identified by Wade to Telesis Operating
       Co., Inc. during the Term and a sale is consummated, then Telesis Operating Co.,
       Inc. shall be obligated to compensate Wade as discussed in this paragraph.
       [Emphasis added].

The Exclusive Listing Agreement does not define or explain the phrase “identified by Wade to

Telesis” as used in the emphasized portion of the Agreement and the parties offer diametrically

opposed interpretations of the Agreement.

       In construing a contract, a court must ascertain the true intentions of the parties as

expressed in the writing itself. Italian Cowboy Partners, Ltd. v. Prudential Insurance Company

of America, 341 S.W.3d 323, 333 (Tex. 2011); J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223,

229 (Tex. 2003). In identifying the parties’ intent, “we must examine and consider the entire

writing in an effort to harmonize and give effect to all the provisions of the contract so that none

will be rendered meaningless.” Italian Cowboy, 341 S.W.3d at 333, quoting J.M. Davidson, 128

                                               -6-
S.W.3d at 229. We begin this analysis with the contract’s express language. Italian Cowboy,
341 S.W.3d at 333. If the written instrument is so worded that it can be given a certain or

definite legal meaning or interpretation, then it is not ambiguous and the court will construe the

contract as a matter of law. Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983). If, on the other

hand, the contract is subject to two or more reasonable interpretations after applying the pertinent

rules of construction, the contract is ambiguous, creating a fact issue on the parties’ intent. J.M.

Davidson, 128 S.W.3d at 229. In such a case, a court may consider the parties’ interpretation

and admit extraneous evidence to determine the true meaning of the instrument. Italian Cowboy,
341 S.W.3d at 333-34.

       Wade argues that the Agreement gave it an exclusive right to receive offers and Telesis

could not negotiate directly with Vantage or receive an offer without the involvement of Wade.

Under this interpretation of the Agreement, Wade claims it would have been entitled to the

commission if the property sold during the term of the Agreement even if it played no role in the

sale and Vantage negotiated directly with Telesis. It reasons that the highlighted paragraph

related to offers received after the term should be given the same construction. In effect, Wade

contends that the Agreement gives it an exclusive right to sell the property rather than an

exclusive agency.

       There is an important distinction between an “exclusive agency” and an “exclusive right

to sell.” Alba Tool and Supply Co., Inc. v. Industrial Contractors, 585 S.W.2d 662, 664 (Tex.

1979). If an owner gives the broker an exclusive right to sell, the owner is precluded from

selling the property independent from the broker. See Newman v. McClure, 459 S.W.2d 703,

705 (Tex.Civ.App.--Fort Worth 1970, no writ); Parks v. Underwood, 280 S.W.2d 320, 324

(Tex.Civ.App.--Dallas 1955, writ ref'd n.r.e.).      In such a case, the principal must pay a



                                               -7-
commission to the agent regardless of the fact that the principal has arranged the sale of the

property. Alba, 585 S.W.2d at 664; see Newman, 459 S.W.2d at 705. In an exclusive agency,

the principal has a right to sell without the involvement of the agent and the principal would not

be required to pay a commission to the agent. Alba, 585 S.W.2d at 664.

       The Exclusive Listing Agreement does not give Wade an exclusive right to receive offers

as it contends, but Wade does have an exclusive right to solicit or seek offers. The Agreement

precludes Telesis from listing the property with any other brokers or soliciting offers through any

other agents, but it does not give Wade an exclusive right to sell. See Alba, 585 S.W.2d at 664-

65. Consequently, Telesis reserved its right to sell the property independent of Wade and it was

not obligated to pay Wade a commission for any sale it negotiated directly with a purchaser.

With this understanding of the Agreement, we will examine the paragraph related to offers

received after the Agreement’s term.

       Telesis interprets the Agreement as requiring Wade to introduce or bring a potential

buyer to the attention of Telesis during the term in order to earn its commission for an offer

received after the term. Wade counters that it is not required to take any action to identify or

introduce the potential buyer and it is sufficient if the identity of the buyer merely becomes

known to Wade and Telesis during the term.

       The paragraph at issue is not a model of clarity. As written, it requires Wade to identify

the offer, not the potential buyer, during the term of the Agreement. It would be impossible for

Wade to perform under this interpretation of the Agreement because this paragraph applies only

to offers received during the 180-day period following the term of the Agreement and Wade

obviously could not identify an offer received after the term as an offer received during the term.

We will avoid construing the Agreement in a manner which makes performance impossible. See



                                               -8-
Temple-Eastex, Inc. v. Addison Bank, 672 S.W.2d 793, 798 (Tex. 1984)(holding that “a

construction rendering the contract possible of performance will be preferred to one that renders

its performance impossible or meaningless”); Republic National Bank of Dallas v. Northwest

National Bank of Fort Worth, 578 S.W.2d 109, 115 (Tex. 1978)(“If two constructions [of a

writing] are possible, a construction rendering the contract possible of performance will be

preferred to one which renders its performance impossible or meaningless.”). We will interpret

the Agreement as requiring Wade to take some affirmative action to identify the prospective

purchaser to Telesis during the Agreement’s term. Accordingly, we reject Wade’s assertion that

it was not required to take any action identifying Vantage to Telesis as a prospective purchaser

during the term.

       The summary judgment evidence shows that Vantage did not contact Telesis through

Wade but instead contacted Telesis directly. Wade did not provide the name of Vantage to

Telesis as a potential buyer. In fact, Telesis made Wade aware of Vantage’s interest in the

properties. Vantage’s CEO, Roger Biemans, testified in his deposition that Vantage had been

looking at opportunities to acquire mineral interests or leases across the Fort Worth basin for a

year and a half and discovered that Telesis had properties through review of public information.

James Murphy, principal of Telesis, testified that Biemans told him in their initial conversation

that he and his team at Vantage had been buying properties in the North Texas area and they had

noticed Telesis’s oil and gas lease signs adjacent to the properties they were buying. Murphy

notified Mr. Wade about Vantage’s interest and advised him that Wade would not be entitled to a

commission under the Agreement but he would receive a 1% fee for performing some due

diligence and data management. According to Murphy, he and Mr. Wade had a handshake

agreement. Murphy also testified that Wade did not identify Vantage as a potential buyer. The



                                              -9-
summary judgment evidence submitted by Telesis showed that Vantage became interested in the

Telesis properties based on its own research and it contacted Telesis directly without any

involvement on the part of Wade. The evidence established that Wade did not take any action to

identify Vantage to Telesis.

       Wade concedes that it did not introduce Vantage to Telesis, but it argues that a fact issue

exists with respect to whether it identified Vantage as a buyer. First, it relies on evidence that

Vantage had in its possession a copy of Wade’s exclusive offering related to the property.

During discovery, Vantage produced a copy of a document titled “Exclusive Oil and Gas

Property Offering” related to the properties at issue, but Vantage’s CEO did not know how it had

come into Vantage’s possession. He assumed that it had come from Wade Oil & Gas. Wade

does not explain how this evidence satisfies its obligation under the Agreement of identifying

Vantage as a prospective buyer to Telesis. Further, there is no summary judgment evidence

establishing that Vantage obtained the copy of the offering during the term of the Agreement.

Consequently, this evidence does not raise a genuine issue of material fact sufficient to preclude

summary judgment.

       Wade also contends that a fact issue exists with respect to whether it identified Vantage

as a potential buyer because Mr. Wade attended meetings concerning the prospective sale and

Vantage negotiated a confidentiality agreement with Wade to be granted access to Wade’s

proprietary information. Both of these events occurred after Telesis notified Mr. Wade of

Vantage’s interest in the property. Consequently, this evidence does not create a fact issue with

respect to whether Wade identified Vantage as a potential buyer to Telesis during the term.

       Telesis conclusively established that Wade was not entitled to the 2% override, and

therefore, it did not breach the Exclusive Listing Agreement. See Silva v. Reliant Energy Power



                                              - 10 -
Generation, Inc., No. 14-09-00809-CV, 2011 WL 782036, at *4 (Tex.App.--Houston [14th Dist.]

2011, no pet.)(rejecting argument that agent was entitled to commission because it was an

“exclusive” contract where contract did not give agent exclusive right to sell and agent failed to

identify the buyer to the principal as required by the contract). Because Telesis established its

right to summary judgment with respect to Wade’s causes of action for breach of contract,

specific performance, and declaratory relief, it is unnecessary to address whether the trial court

erred by granting summary judgment in favor of Telesis on its affirmative defense of statute of

frauds. We overrule Issue One.

                                          VANTAGE

       In Issue Two, Wade challenges the summary judgment granted in favor of Vantage on

Wade’s breach of contract, specific performance, and declaratory judgment claims related to the

Telesis Exclusive Listing Agreement, as well as the breach of contract and declaratory judgment

claims related to the BARA Override Assignment. Wade also alleges that the trial court erred by

granting summary judgment on its claim that Vantage interfered with the Exclusive Listing

Agreement.

                          No Evidence Motion for Summary Judgment

       Vantage filed a no-evidence motion for summary judgment with respect to all of Wade’s

claims against it. On appeal, Wade does not address the no-evidence motion for summary

judgment although it does contend that fact issues exist which preclude summary judgment in

favor of Vantage on its tortious interference claim. We will construe Wade’s argument as

challenging the no-evidence summary judgment with respect to the tortious interference claim.

When a trial court grants summary judgment without specifying the exact basis for its ruling, the

appellant is obligated to challenge each ground of the summary judgment motion on appeal. See



                                              - 11 -
Cincinnati Life Insurance Company v. Cates, 927 S.W.2d 623, 625 (Tex. 1996). If the appellant

does not challenge one of the grounds for summary judgment, the judgment may be affirmed on

that ground alone. Humane Society of Dallas v. Dallas Morning News, L.P., 180 S.W.3d 921,

923 (Tex.App.--Dallas 2005, no pet.). Consequently, the trial court’s judgment must be affirmed

on the breach of contract, specific performance, and declaratory judgment claims even if

Vantage was not entitled to summary judgment on traditional grounds.

                Breach of Contract, Specific Performance, and Declaratory Relief
                   Claims Related to the Telesis Exclusive Listing Agreement

        Vantage moved for traditional summary judgment on Wade’s breach of contract, specific

performance, and declaratory judgment claims based on the Telesis Exclusive Listing

Agreement. Neither of the Vantage Appellees is a party to the Exclusive Listing Agreement.

Consequently, they could not breach the agreement and Wade cannot sue Vantage for specific

performance under the Agreement. Further, Wade cannot maintain a declaratory judgment

action against Vantage with respect to his rights under that Agreement. See TEX.CIV.PRAC.&

REM.CODE ANN. 37.006 (a)(West 2008)(“When declaratory relief is sought, all persons who

have or claim any interest that would be affected by the declaration must be made parties.”). The

trial court did not err by granting summary judgment on these claims. It is unnecessary to

address whether the court properly granted summary judgment on the affirmative defense of

statute of limitations.

                Tortious Interference with the Telesis Exclusive Listing Agreement

        Vantage sought summary judgment on the tortious interference claim under TEX.R.CIV.P.

166a(i). The Texas Rules of Civil Procedure permit a party to move for a no-evidence summary

judgment “without presenting summary judgment evidence,” but they require the moving party

to “state the elements as to which there is no evidence.” TEX.R.CIV.P. 166a(i); Aguilar v.

                                              - 12 -
Morales, 162 S.W.3d 825, 834 (Tex.App.--El Paso 2005, pet. denied). The burden then shifts to

the non-movant to produce summary judgment evidence raising a genuine issue of material fact

regarding each element challenged in the motion. Aguilar, 162 S.W.3d at 834.

       A no-evidence motion for summary judgment is essentially a pretrial directed verdict,

and we apply the same legal sufficiency standard of review. King Ranch, Inc. v. Chapman, 118
S.W.3d 742, 750-51 (Tex. 2003). We view the evidence in the light most favorable to the non-

movant, and we must disregard all contrary evidence and inferences. Id. at 751. A genuine issue

of material fact is raised if the non-movant produces more than a scintilla of evidence regarding

the challenged element. Id. There is not a scintilla of evidence when the evidence is so weak as

to do no more than create a mere surmise or suspicion of material fact.              Ianni v. Loram

Maintenance of Way, Inc., 16 S.W.3d 508, 513 (Tex.App.--El Paso 2000, pet. denied). Evidence

that fails to constitute more than a mere scintilla is, in legal effect, no evidence at all. Lozano v.

Lozano, 52 S.W.3d 141, 148 (Tex. 2001).

       The elements of tortious interference with a contract are: (1) the existence of a contract

subject to interference; (2) the occurrence of an act of interference that was willful and

intentional; (3) the act was a proximate cause of the claimant’s damage; and (4) actual damage or

loss occurred. Prudential Insurance Company of America v. Financial Review Services, Inc., 29
S.W.3d 74, 77 (Tex. 2000). Vantage’s motion alleged there was no evidence that (1) Vantage

committed any act of interference that was willful and intentional with respect to the Exclusive

Listing Agreement, or that (2) any alleged act of interference proximately caused Wade’s

damage. The only act of interference identified by Wade is Roger Biemans’ statement made

during a meeting with Telesis that he did not want a broker involved. Biemans made this

statement after Telesis mentioned the existence of the exclusive listing agreement. He did not



                                                - 13 -
state that the involvement of a broker would “kill the deal” or words to that effect. Even

assuming that this lone statement is sufficient to raise a fact issue on the act of interference

element, there is no evidence that the statement proximately caused any breach on the part of

Telesis.   We have already concluded that Telesis established its entitlement to summary

judgment on the breach of contract claim against it. Further, there is simply no evidence that

Biemans’ statement caused Telesis to not pay the 2% override. The trial court properly granted

summary judgment in Vantage’s favor on the tortious interference claim.               Issue Two is

overruled. Having overruled both issues, we affirm the judgment of the trial court.


August 21, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              - 14 -